Case 17-11752-LMI Doc 33 Filed 12/14/18 Pagelof5

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION
www. flsb.uscourts. gov
In Re: Case No. 17-11752-LMI
Chapter 7
BRAS TRADING, INC.,

Debtor.
/

JOINT MOTION TO APPROVE COMPROMISE AND SETTLEMENT
NOTICE
Any interested party who fails to file and serve a written response to this
motion within twenty (21) days after the date of service stated in this motion
shall, pursuant to Local Rule 9013-1(D), be deemed to have consented to the

entry of an order in the form attached to this motion. Any scheduled hearing
may then be canceled.

Soneet Kapila (“Trustee”), Chapter 7 Trustee for the bankruptcy estate of Bras Trading,
Inc. (the “Debtor”), the Debtor’s principal, Wagner Moura (Debtor’s “Principal”) and his wife,
Simone Moure, file this Joint Motion to Approve Compromise and Settlement (the “Motion’)
and in support state as follows:

JURISDICTION OF VENUE

1. This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157 and
1334. The subject matter of this Motion is a core proceeding pursuant to 28 U.S.C. § 157(b).
Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. :

BACKGROUND

9. The Debtor filed a Voluntary Chapter 7 Petition on February 14, 2017 [ECF 1] (the

“Petition’).

3. Soneet Kapila is the duly appointed, qualified and acting Trustee for Bras Trading,

Inc., bankruptcy estate.
+ Ty
ie ee ba aa

Case 17-11752-LMI Doc 33 Filed 12/14/18 Page2of5

4. Since his appointment, the Trustee has investigated the financial affairs of the
Debtor. During the course of his investigation, the Trustee leaned, among other things, that the
Debtor had made the first $500,000 payment due to the Debtor from Emerging Markets
Communications, LLC was paid directly to a corporation owned by Simone Moura and that the
Debtor had operated, and apparently paid for, a facility owned by the Moura family and
ultimately sold for $800,000. As a result of the foregoing, the Trustee determined that he had
potential causes of action against Wagner Moura for breaches of fiduciary duty and against
various Moura family entities for fraudulent transfers. Mr. Moura provided the Trustee to
establish the payments made to his family’s entities were in repayment of funds advanced by his
family for the benefit of the Debtor. The Trustee determined that the documentation provided
was inconclusive and engaged in settlement discussions with the Moura family, resulting in the
settlement which forms the basis of this motion.

5. Pursuant to the terms of the settlement, the Debtor’s principal and the Moura family,
shall pay to the Trustee the aggregate sum of $150,000.00 (“Settlement Amount” as follows: (i)

¢ 8, S00. 6d WS
an initial payment of $45;060-6@-7is due and payable nediately; (11) followed by monthly

Tassup ees LAG #7& Sk
installments, commencing in } - , in the Amount of $10,000.00 due on or before the

a December Sse
15“ of each month thereafter (the first installment beginning due on or before Nevember 15, oN

2018) until the settlement amount is paid in full. All payments shall be made payable to: “Soneer
Kapila, Trustee” and delivered to 1000 South Federal Highway, Suite 200 Fort Lauderdale, FL
33316.

6. Upon receipt of the Settlement Amount in full, the Trustee releases any claims he
has or may have against Wagner Moura, Simone Moura, their family members or any entities

owned or controlled by them.

pe

 
Case 17-11752-LMI Doc 33 Filed 12/14/18 Page 3of5

STANDARDS FOR CourtT APPROVAL

7. The legal principles to be applied in evaluating a proposed settlement have been

enunciated upon within the Southern District of Florida in Jn re Arrow Air, Inc,, 85 B.R. 886

(Bankr. $.D. Fla. 1988). The appropriate test is ‘whether the compromise falls below the lowest

point in the range of reasonableness.” /d. at 891 (citing, Jn re Teltronics Services, Ine., 762 F.2d

185, 189 (2nd Cir. 1985); in Re W.T. Grant Company, 699 F.2d 599, 608 (2nd Cir. 1983). The

Trustee believes that this settlement agreement complies with the Jegal principles relied upon

within these authorities.

8. The Eleventh Circuit provides that when a bankruptcy court decides whether to

approve or disapprove a settlement, it must consider:

A)
B)

C)

D)

the probability of success in the litigation;

the difficulties, if any, to be encountered in the matter of collection:

the complexity of the litigation involved, and the expense, inconvenience
and delay necessarily attending it; and

the paramount interest of the creditors and a proper deference to their

reasonable view in the premises.

In re Justice Oaks I, Ltd, 898 F.2d 1544 (1 1" Cir, 1990).

9. The proposed settlement satisfies the four-part test set forth in Justice Oaks If, as

required under Bankruptcy Rule 9019:

A)

Probability of Success in the Litigation: The Trustee believes the
probability of success is high, but not certain. As with any litigation there
is an inherent risk. The payments which would form the basis of an
fraudulent transfer actions, or preference actions, were all made more than
one year prior to the bankmptcy filing. In addition, Mr. Moura and his
family and their entities had made payments to or for the benefit of the
Debtor, which would offset such payments.
ca ie a

Case 17-11752-LMI Doc 33 Filed 12/14/18 Page4of5

B) Difficulties, if any, to be Encountered in the Matter of Collection:
There would be significant collection issues for the Trustee with respect to
any judgments obtained. As part of his due diligence process in
negotiating this settlement, the Trustee obtained swom financial affidavits
from Mr. and Mrs. Moura and an affidavit of transfers in excess of
$10,000 made in the past five years. Based on this due diligence, it
appears that Mr. and Mrs. Moura little or no assets with which to satisfy
even a small portion of any judgment the Trustee might obtain. In
addition, the Trustee has been contacted by other creditors of the Mouras
seeking information about any assets available to satisfy claims. As a
result, the Trustee has concluded that it will only become more difficult to
collect a judgment against the Mouras as time progresses.

C) Complexity Expense and Delay Associated with the Litigation
Involved: If this matter were litigated, there would certainly be
additional expenses incurred and additional delay, both of which are of
concem to the Trustee since, as discusses above, other creditors of the
Mouras are active in their collection efforts. Additional issues in
connection with any litigation include the poor and inadequate records
maintained by the Debtor.

D) Paramount Interest _of Creditors and Proper Deference to Their
Reasonable Views in the Premises: The paramount interest of the
creditors were considered in this settlement. This is the last issue to be
resolved before this case can closed and distributions made to creditors.
Prompt resolution of this matter will enable the Trustee to close this case
and distribute funds to creditors as expeditiously as possible.

10. The Trustee has evaluated the settlement while considering all the factors required
by the Eleventh Circuit and supports its approval by the Court as following the factors, and being
within the best interest of creditors and the estate.

11. The Trustee believes that this settlement is in the best interest of creditors and the
estate.

12. This stipulation and motion are being noticed to all creditors pursuant to Federal
Rule of Bankruptcy Procedure 9019.

WHEREFORE, the Trustee, Soneet Kapila, and Wagner and Simone Moura respectfully

requests that this Honorable Court enter an order in the form attached hereto: (i) granting this
Case 17-11752-LMI Doc 33 Filed 12/14/18 Page5of5

Motion; (ii) approving the settlement described herein; and (iii) granting such other and further

relief as this Court deems just and proper.

Paceyloe,
Respectfully submitted this 1 day of Geteber 2018.

Furr Cohen, P.A.

Attorneys for Chapter 7 Trustee
2255 Glades Road, Suite 301 E
Boca Raton, FL 33431

(561) 395-0500 /(561)338-7532-fax

By _s/Alyin S. Goldstein
Alvin 8. Goldstein, Esq.
Florida Bar No. 993621
E-mail: agoldstein@furrcohen.com

Gonzalo Perez, Jr., P.A..

Attorneys for Wagner and Simone Moura
7915 Coral Way

Miami, FL 33155

(305) 265-8228 /(305)265-8229-fax

By _s/Gonzalo Perez, Jr.
Alvin S. Goldstein, Esq.
Florida Bar No. 993621
E-mail: sp@gperezlaw.com

Sines Hoe

SIMONE MOURA

 

Wee eG W Gs

 

(_/ WAGNER MOURA

 

 
